Title: To Thomas Jefferson from Matthew Lyon, 4 April 1801
From: Lyon, Matthew
To: Jefferson, Thomas



Sir—
Washington April 4th. 1801

You’ll doubtless be surprised to see a letter from me dated at this place and at this time. An unforeseen accidental bussness led me to Philadelphia and another peice of bussness brought me this far out of my road from there to N Geneva—
The purport of this is to request that Our Minister at the Court of London be directed to pay the necessary attention to the case of General Ira Allen and his claims for Justice there, his case is pending before the Lords of Appeal respecting some arms he had fairly purchased in France and was bringing to this Country but taken by a British man of War & without even a pretext condemned in the lower Court. Had Mr Adams & his Secretary done half they promised me in May 1797 I should have had no occasion to troubled you at this time, Mr Adams promised me that Mr Pickering should write & they both Assured me that he had writen in such a manner to Mr King that General Allens bussness should be made easy to him, it now appears from the copy of them instructions that they were dictated by the same submissive policy which in one respect  guided the late Administration and that they were calculated to do more harm than good. The Aspect of Affairs now in Europe seams favorable to any reasonable demands made by this Country on Britain, which will be increased on their knowledge that the Affairs of this Country are in the hands of those who are by no means disposed to crouch to them, All this tends to cherish a hope that an application on the part of this Government in behalf of General Allen will be effecatious; and I trust that he will meet with that Countenance from the Goverment which an Important and Patriotic Citizen of this Country deserves
I have had the pleasure of seeing the smile of Approbation on every republican countenance I saw in Philadelphia, they are pleased much both with the moderation and decission of the new Administration, they Hope much also, the Custom house Officers are an Eye sore to them, it has been a great source of Corruption, it has been and still is a terror to the midling merchants who are in secret pleased with the change & wish to shew themselves when they dare; without a change in the Custom house the Republicans say they can not be sure of the Elections. The late appointment of Marshal has undoubtedly given them fresh Joy, the News had not arrived when I left there Major Smith however expected it, and the Republicans with whom I conversed hoped for it, & wished it most anxiously, he is really a Worthy Meritorious capable & respectable man—
The papers on both sides make more of the Opposition much more than the people do—I mixed more than ever with the Aristocrats they seem cool & conciliateing, I rode on Monday last to Lancaster in the Stage with Mr Yates chief Justice of Pensilvania he is strongly federal however he approved of all that had been done by the new Administration: speaking of Mr Galatin he said despised all that had been said in the papers against him; that he was so highly esteemed for his tallents that every honest man of either party, looked out on the change to see him at the head of the Treasury department,
Mr Tenche Coxe rode with us, I was happy to find him disposed to be patient in his present situation until things get in a more setled state, indeed I ventured to commend him for that patience and to concur with him in opinion that an immediate appointment given to him would be very unpopular
I have lately received a letter from Mr Southwick of Albany in which he expresses much gratitude for the favor intended him, with a hope that if he should obtain he shall be able to fulfill the duties with honour to himself and Justice to his Country, this is not an  answer to the letter in which I informed him agreably to your permission that his appointment was agreed upon—
Within a few days I shall take another Start for the Western waters I expect to be detained a week or two at N Geneva & then proceed to Cumberland river, wherever I shall be it will always give me pleasure to hear of your welfare, and the popularity of your Administration will be a constant source of Satisfaction to your very hble Servt

M Lyon

